DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-23, 25-33, and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 18, 28, and 37 recite, or similarly recite, inter alia, 
“…obtaining a user offset, wherein the user offset is an offset, stored in another device and associated with the user, calibrating a general stress model; 
setting a sum of an average value of the user offset and a result of the general stress model as an instantaneous stress model of the user, wherein the instantaneous stress model determines a current stress indicator of the user based on a second physiological signal related to a current stress status of the user, and wherein the second physiological signal is an input of the instantaneous stress model…”
The closest reference found during Examiner search of the prior art was US 2012/0289794 A1 to Jain et al.  Jain disclosed a cyclic stress model of the user based on a first set of stress indicators. However, Jain or any other prior art did not teach or suggest the claimed steps of obtaining a user offset stored in another device and associated with the user and setting a sum of an average value of the user offset and a result of the general stress model as an instantaneous stress model of the user, wherein the instantaneous stress model determines a current stress indicator of the user based on a second physiological signal related to a current stress status of the user, and wherein the second physiological signal is an input of the instantaneous stress model, together with all of the additional claim elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791